NOT RECOMMENDED FOR PUBLICATION
                               File Name: 18a0603n.06

                                          No. 18-3330

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT                                    FILED
                                                                                Nov 30, 2018
                                                                            DEBORAH S. HUNT, Clerk
 BRYAN K. BAYES,                                        )
                                                        )
        Plaintiff-Appellant,                            )
                                                               ON APPEAL FROM THE
                                                        )
                                                               UNITED STATES DISTRICT
                v.                                      )
                                                               COURT     FOR      THE
                                                        )
                                                               NORTHERN DISTRICT OF
 COMMISSIONER OF SOCIAL SECURITY,                       )
                                                               OHIO
                                                        )
        Defendant-Appellee.                             )
                                                        )



BEFORE: SILER, SUTTON, and WHITE, Circuit Judges.

       HELENE N. WHITE, Circuit Judge.

       Bryan Bayes appeals the district court’s order affirming the denial of his application for

social security disability benefits. Because the Administrative Law Judge’s (ALJ) determination

was supported by substantial evidence, we AFFIRM the judgment of the district court.

                                    I. BACKGROUND

       Bayes sought Social Security benefits based on physical impairments related to his neck,

back, and pulmonary problems, and mental-health impairments related to depression and anxiety.

Because his sole claim on appeal relates to the ALJ’s consideration of evidence relating to his

mental-health impairments, we focus on this aspect of the record.
No. 18-3330, Bayes v. Comm’r of Soc. Sec.


        Bryan Bayes was born in 1964. After finishing twelfth grade, he worked as an auto-body

worker and an insurance adjuster. In May 2010, Bayes injured his neck and back1 in a car accident

while at work. He last worked in June 2010. On July 18, 2012, Bayes filed an application for

disability insurance benefits, alleging a disability-onset date of June 16, 2010. The SSA initially

denied Bayes’s application and denied it again on reconsideration. Bayes then requested an

administrative hearing and one was held before an ALJ on July 17, 2014.

        A. Treatment

        Bayes presented evidence that after the accident he went to William Hogan, M.D., and

chiropractor Doug Hosey with complaints of back pain. On June 16, 2010, St. Rita’s Medical

Center admitted Bayes for chronic pain and suicidal threats after Bayes claimed that he “did not

want to continue living under such circumstances.” (R. 11, PID 346.) Upon admission to St.

Rita’s, Bayes stated that he was experiencing marital difficulties, but was “no longer suicidal.”

(Id. at PID 347.) Bayes was diagnosed with “major depressive disorder, single episode, moderate,”

along with physical impairments related to his neck and back. (Id. at PID 346.) St. Rita’s

discharged Bayes on June 21, 2010. Bayes began taking Zanaflex, Prozac, OxyContin, and

Percocet, and Dr. Stephen Katz at St. Rita’s noted that the adjustment in medications helped

Bayes’s pain considerably.

        Between July 2010 and August 2012, Bayes presented at the Forest Community Health

Center on numerous occasions and was diagnosed with depression and anxiety.

        In October 2012, clinical psychologist Michael Wuebker evaluated Bayes in connection

with his application for social security disability benefits. Bayes reported mental-health issues



1
 Bayes already had a history of back problems, including lumbar spondylosis. During an examination on September
1, 2009, Bayes reported that his back pain “began many years ago with a gradual onset and no obvious inciting event
or injury.” (R. 11, PID 307.)

                                                       -2-
No. 18-3330, Bayes v. Comm’r of Soc. Sec.


including depression, avoidance of people, suicidal ideation, and panic episodes. Dr. Wuebker

diagnosed dysthymic disorder, panic disorder without agoraphobia, and personality disorder. Dr.

Wuebker found that Bayes had an average range of intellectual functioning and his mental-health

issues would have “some affect” on his ability to maintain concentration, persistence, or pace. (Id.

at PID 460.) Dr. Wuebker opined that Bayes did not show any behavior suggesting that he would

have difficulty getting along with co-workers or supervisors, but would have some difficulty

dealing with work-related pressures. That same month, Bayes saw neurosurgeon Sean Logan,

M.D., for lower back and dorsal neck pain.            Dr. Logan recommended Bayes undergo a

psychological evaluation, but Bayes did not seek one.

       In January 2013, Bayes was seen by his general practitioner, Mark Fenzl, D.O., for a

checkup for hyperlipidemia. Dr. Fenzl noted that Bayes presented as depressed, had discontinued

taking his medication, and had not scheduled an appointment to see a psychiatrist. In February

2013, physician assistant Matthew Nienberg, who worked in Dr. Hogan’s office, saw Bayes for a

follow-up for his neck pain and noted that Bayes was experiencing depression and anxiety

resulting from the car accident.

       In February 2013, clinical psychologist Alan White conducted an evaluation in connection

with Bayes’s application for social security disability benefits.      Bayes reported symptoms

including fatigue, change in appetite, feelings of worthlessness and guilt, feelings of helplessness

and hopelessness, a loss of interest in formerly pleasing activities, crying spells, isolation from

others, irritability with others, forgetfulness, problems concentrating, trouble making day-to-day

decisions, frustration, restlessness, and “spells” where he felt suddenly short of breath, dizzy,

sweaty, and as if his heart was racing. (Id. at PID 533–34.) Dr. White diagnosed Bayes with

bipolar disorder and panic disorder without agoraphobia. Dr. White concluded that Bayes could



                                                -3-
No. 18-3330, Bayes v. Comm’r of Soc. Sec.


function in a work setting but would have concentration limitations that would impair his ability

to complete tasks, and that he might have trouble dealing with workplace pressures, which could

aggravate his mental-health issues.

       In April 2013, Bayes met with David Lewandowski, M.Ed., and Dr. Glenn Swimmer, a

psychologist, following a referral from Dr. Hogan. Lewandowski and Dr. Swimmer reported

Bayes was “experiencing a mood disorder which is the result of his industrial injury” and observed

that he had been taking his Prozac inconsistently. (Id. at PID 611.) Lewandowski and Dr.

Swimmer stated that they wanted to “get him evaluated to determine if this depressive disorder

could be added to his Workers’ Compensation claim” and proposed that they continue to meet

with Bayes to try to decrease his symptoms. (Id.)

       On April 17, 2013, Bayes met with Dr. Fenzl, who diagnosed recurrent major depressive

disorder. Bayes saw Dr. Fenzl again a few weeks later, on May 9, 2013. Dr. Fenzl noted that

medication improved Bayes’s depression, but that his pain exacerbated it. Dr. Fenzl again

diagnosed Bayes with major depressive disorder.

       In July 2013, Bayes was admitted to the Northwest Ohio Psychiatric Hospital after an

incident in his yard where he was screaming, holding a gun, and threatening to hurt himself. David

Bellian, M.D., conducted a psychiatric examination. Bayes told Dr. Bellian that his family

conflicts had worsened and that he continued to experience back pain. Bayes stated that he had

not taken medication in a year and was having difficulty managing his pain. (Id.) Bayes explained

that he felt depressed and considered suicide, but denied manic symptoms and expressed hope that

his condition would improve. At the time, he was taking a “modest amount of Effexor 75 mg

daily.” (Id. at PID 723.) Dr. Bellian diagnosed Bayes with depressive disorder and doubled his

Effexor dosage.



                                               -4-
No. 18-3330, Bayes v. Comm’r of Soc. Sec.


       On July 23 and August 21, 2013, Bayes met with Dr. Fenzl, who diagnosed recurrent major

depressive disorder on both occasions.

       In September 2013, Bayes saw Jatinder Rana, M.D., for a psychiatric evaluation. Dr. Rana

continued Bayes’s Effexor and advised that he make an appointment with a therapist. Bayes

returned to Dr. Rana the next month and reported that his medication adjustment was improving

his sleep and helping his depression. He also complained of back, neck, and leg pain, as well as

financial difficulties. Dr. Rana continued Bayes’s medications.

       On October 25, 2013, Bayes met with Dr. Swimmer for a psychological evaluation related

to his Ohio workers’ compensation claim. Dr. Swimmer diagnosed “Major Depressive Disorder,

Recurrent, Moderate,” that rendered Bayes totally and temporarily disabled, and anxiety disorder

that rendered him totally and temporarily disabled pending treatment. (Id. at PID 808.) That same

day, Dr. Swimmer completed an Ohio Bureau of Workers’ Compensation (BWC) form entitled

Physician’s Report of Work Ability. The form asked Dr. Swimmer to list the “conditions being

treated due to the work-related injury” and to indicate whether those conditions caused “temporary

total disability.” (Id. at PID 812.) Dr. Swimmer listed moderate major depressive disorder,

recurrent, and anxiety disorder, and noted that those conditions caused temporary total disability.

Dr. Swimmer checked boxes on the form indicating that Bayes was moderately impaired in his

activities of daily living, social functioning, and concentration, persistence and pace, and markedly

impaired in his ability to adapt to stressful circumstances. The form defined adaptation as the

“ability to appropriately react to stressful circumstances, including the workplace; includes

attendance, making decisions, scheduling or completing tasks and interacting with supervisors and

co-workers.” (Id. at PID 811.) Dr. Swimmer noted on the form that Bayes would not be a good




                                                -5-
No. 18-3330, Bayes v. Comm’r of Soc. Sec.


candidate for vocational rehabilitation services because of his need for “treatment to stabilize

psychological symptoms.” (Id. at PID 812.)

        On December 11, 2013 Bayes saw Dr. Fenzl. Dr. Fenzl again diagnosed recurrent major

depressive disorder.

        On January 16, 2014 Bayes saw Dr. Rana. She noted the ongoing diagnosis of major

depressive disorder. On exam Dr. Rana noted Bayes related poorly, had poor eye contact, and

ruminated over “the same issues.” (Id. at PID 830.)

        On February 26, 2014, Dr. Swimmer completed a second Ohio BWC Physician’s Report

of Work Ability. Dr. Swimmer had not seen Bayes since the October visit; he listed the same

diagnoses and stated that Bayes was temporarily totally disabled and could not work from January

25 to April 1, 2014. Dr. Swimmer noted that Bayes had not started treatment.

        Three months later, on May 27, 2014, Dr. Swimmer filled out a BWC “mental impairment

questionnaire” in which he listed several DSM-IV diagnoses and checked boxes indicating Bayes

experienced “Anhedonia or pervasive loss of interest in almost all activities”; “Psychomotor

agitation or retardation”; “Feelings of guilt or worthlessness”; “Thoughts of suicide”; “Sleep

disturbance”; “Decreased energy”; “Difficulty concentrating or thinking”; and being “Easily

distracted.” (Id. at PID 845.) Under “Clinical Findings,” Dr. Swimmer wrote “See Report.” (Id.)

Dr. Swimmer listed several medications prescribed by a psychiatrist, stated his prognosis was

“guarded,” and answered that he anticipated that Bayes would be absent from work more than four

days per month. (Id.) In the “Mental Residual Functional Capacities” section of the form, Dr.

Swimmer checked boxes indicating that Bayes had moderate2 limitations in his ability to



2
 The questionnaire states: “A moderate impairment is one that does not prevent employment, but may interfere with
effectiveness, efficiency, and productivity of employment up to one-third of the time on a reoccurring basis in an 8-
hour workday.” (R. 11, PID 846.)

                                                        -6-
No. 18-3330, Bayes v. Comm’r of Soc. Sec.


“[m]aintain socially appropriate behavior and adhere to basic standards of neatness and

cleanliness” and “[i]nteract appropriately with the general public”; had marked3 limitations in his

ability to “[m]aintain attention and concentration for extended periods”; “[w]ork in coordination

with or proximity to others without being distracted by them”; “[g]et along with coworkers or

peers without exhibiting behavioral extremes”; “[s]ustain an ordinary routine without special

supervision”; and “[u]nderstand, remember, and carry out very short and simple instructions”; and

had extreme4 limitations in his ability to “[c]omplete a normal workday and workweek without

interruptions from psychologically based symptoms”; “[p]erform activities without a schedule,

maintain regular attendance, and be punctual within customary tolerances”; “[a]ccept instruction

and respond appropriately to criticism from supervisors”; “[p]erform at a consistent pace without

an unreasonable number and length of rest periods”; “[r]espond appropriately to changes in a

routine work setting”; and “[d]eal with normal work stress”. (Id. at PID 846–47.) Dr. Swimmer

further answered that Bayes had the following functional limitations as a result of his mental

impairments: moderate “[r]estriction of activities of daily living”; marked “[d]ifficulties in

maintaining concentration, persistence, or pace”; and extreme “[d]ifficulties in maintaining social

functioning.” (Id. at PID 847.) Dr. Swimmer listed “Cannot concentrate/Severe Depression

Attempted Suicide” as “additional reasons not covered above why your patient would have

difficulty working at a regular job on a sustained basis.” (Id.)




3
 The questionnaire states: “A marked level of impairment is one that significantly impedes useful functioning and
productivity in a work setting. A marked impairment is one where required work effectiveness, efficiency, and
productivity is diminished at least fifty percent of the time on a consistent basis in an 8-hour workday.” (R. 11, PID
846.)
4
 The questionnaire states: “An extreme limitation is one that is not compatible with effective, efficient, productive
work activity. The negative manifestations of this limitation would be present and exhibited throughout an 8-hour
workday.” (R. 11, PID 846.)

                                                         -7-
No. 18-3330, Bayes v. Comm’r of Soc. Sec.


       On May 28, 2014, Bayes saw Dr. Fenzl. Dr. Fenzl noted Bayes’s mental-health symptoms

were uncontrolled with medication and indicated that Bayes “frequently becomes tearful without

provocation and is easily agitated.” (Id. at PID 835.) Dr. Fenzl also wrote that Bayes “would not

be able to function in a position that requires interaction with others.” (Id.) He noted Bayes had

uncontrolled anxiety with panic attacks three to four times per week. Dr. Fenzl diagnosed recurrent

major depressive disorder and generalized anxiety disorder.

       B. Bayes’s testimony

       During the ALJ hearing, Bayes testified primarily to his physical impairments, including

chronic back and neck pain. Bayes also reported depression and anxiety. He explained that his

mood is “up and down . . . One minute I can be alright. And it, just the next minute, I could just

blow up” (id. at PID 81); his panic attacks cause him to want to be alone and his “heart starts

racing” (id.); and he did not have many friends and got nervous around people he did not know

(id. at PID 77). Bayes provided no further testimony regarding the effect his psychological issues

had on his ability to work.

       C. Vocational expert

       The ALJ asked Vocational Expert Dr. Astrike to determine whether a hypothetical

individual of Bayes’s age, education, and work experience could perform Bayes’s past work or

any other work if that person had the following characteristics: can lift and carry 20 pounds

occasionally and 10 pounds frequently; can stand and walk four hours out of an eight-hour

workday; can sit for six hours in an eight-hour workday; can frequently balance and occasionally

stoop, kneel, crouch, crawl, and climb ramps and stairs; can never climb ladders, ropes and

scaffolds; can perform frequent bilateral overhead reaching; must avoid concentrated exposure to

vibration and moderate exposure to fumes, odors, dust, gasses and poor ventilation; can only have



                                                -8-
No. 18-3330, Bayes v. Comm’r of Soc. Sec.


occasional, superficial contact with supervisors, co-workers and the general public; and can

perform work with no strict time or production demands. Dr. Astrike testified that an individual

with Bayes’s vocational background and the limitations set forth in the residual functional capacity

finding could not perform Bayes’s past work but could perform the following jobs: packager

(50,000 national jobs, 2,000 Ohio jobs, 50 local jobs); sorter (2,000 national jobs, 50 local jobs);

and inspector (100,000 national jobs, 8,000 Ohio jobs, 75 local jobs).

       D. The ALJ decision

       In his October 2014 decision denying Bayes’s claim, the ALJ went through the five-step

sequential evaluation process for determining whether an individual is disabled. See 20 C.F.R. §§

404.1520 and 416.920. The ALJ found that Bayes (1) had not engaged in substantial gainful

activity; (2) had a medically “severe” combination of impairments stemming from degenerative

disc disease of the cervical spine, chronic obstructive pulmonary disease, depression, and anxiety;

and (3) had a combination of impairments that did not equal a listing according to the criteria in

20 CFR Part 404, Subpart P, Appendix 1.

       At step four, the ALJ found that Bayes had the residual functional capacity (RFC) to

perform various activities but did not have the RFC to perform his past relevant work. The ALJ

explained that on the alleged onset date, Bayes reported “worsening . . . of daily living and physical

functioning, but relative stability in his social relationships, mood, and sleep patterns.” (R. 11,

PID 114.) The ALJ noted that at subsequent doctors’ appointments, Bayes’s depression had

“improved” and was being “controlled” (id. at PID 115), but Bayes also showed “compliance

issues” by not taking medications as prescribed to save money (id. at PID 116). The ALJ stated

that Bayes described daily activities “that are not as limited to the extent one would expect given

the complaints of disabling symptoms and limitations,” including watching television, talking on



                                                 -9-
No. 18-3330, Bayes v. Comm’r of Soc. Sec.


the phone, visiting family, cooking, shopping, working on his vehicles, driving, and caring for a

young child at home. (Id. at PID 118.) The ALJ determined that Bayes’s description of symptoms

and limitations was “inconsistent, unpersuasive, exaggerated, and not supported with objective

findings.” (Id.) The ALJ stated that Bayes responded well to treatment and medication, even

though he did not always follow doctors’ recommendations. The ALJ found that although the

objective medical evidence supported a finding that Bayes had some limitations, it did not “support

limitations to the extent that [Bayes] has alleged in conjunction with the application.” (Id. at PID

120.)

        At step five, the ALJ determined that Bayes was not disabled prior to May 13, 2014 because

jobs existed in the national economy that Bayes could have performed. The ALJ explained that

Bayes was “capable of making a successful adjustment to other work that existed in significant

numbers in the national economy,” specifically, the light exertional jobs that the vocational expert

identified. (Id. at PID 124.) The ALJ did, however, find that Bayes became disabled on May 13,

2014, when he turned fifty years old, because his age category changed and there were limited

available jobs in the national economy that he could perform.

        E. Appeals Council

        Bayes requested review of the ALJ’s decision by the Appeals Council, arguing that the

ALJ erred in finding that Bayes was not disabled prior to May 13, 2014. The Appeals Council

responded with a letter stating that it had granted the request for review and intended to issue a

decision that Bayes was not disabled at any time. The Appeals Council invited Bayes to submit

additional evidence before it rendered a final decision. In response, Bayes’s counsel sought to

withdraw Bayes’s request for review. Two months later, the Appeals Council adopted the ALJ’s

decision that Bayes was not disabled prior to May 13, 2014, and issued a new ruling that Bayes



                                               -10-
No. 18-3330, Bayes v. Comm’r of Soc. Sec.


was not disabled after this date because there were jobs in the national economy that Bayes could

perform. This was the final administrative decision.

       Bayes then filed this action seeking review of the Commissioner of Social Security’s

(Commissioner) decision. After a magistrate judge issued a report and recommendation (R&R)

recommending that the district court affirm the Commissioner’s decision, the district court adopted

the R&R in full and affirmed the Commissioner’s decision. Bayes now appeals.

                                        II. DISCUSSION

       A. Standard of Review

       Bayes seeks to reverse the Commissioner’s finding that he was not disabled. Pursuant to

42 U.S.C. § 405(g), we have jurisdiction to review the Commissioner’s decisions. Our review “is

limited to determining whether the Commissioner’s decision ‘is supported by substantial evidence

and was made pursuant to proper legal standards.’” Ealy v. Comm’r of Soc. Sec., 594 F.3d 504,

512 (6th Cir. 2010) (quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007));

see also 42 U.S.C. § 405(g) (“The findings of the Commissioner of Social Security as to any fact,

if supported by substantial evidence, shall be conclusive.”). “Substantial evidence is ‘such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Lindsley v.

Comm’r of Soc. Sec., 560 F.3d 601, 604 (6th Cir. 2009) (quoting Richardson v. Perales, 402 U.S.
389, 401 (1971)). Even if supported by substantial evidence, however, “‘a decision of the

Commissioner will not be upheld where the [Commission] fails to follow its own regulations and

where that error prejudices a claimant on the merits or deprives the claimant of a substantial right.’”




                                                 -11-
No. 18-3330, Bayes v. Comm’r of Soc. Sec.


Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009) (quoting Bowen v. Comm’r of

Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2007)).

        B. Bayes’s Argument

        Bayes’s argument on appeal is limited. He argues only that the ALJ failed to consider all

the medical evidence and render a decision on the record as a whole. Bayes claims that the ALJ

neglected to consider Dr. Swimmer’s BWC forms entitled “Physician’s Reports of Work Ability”

dated October 25, 2013 and February 26, 2014 (Physician’s Reports), both of which noted that

Bayes had a marked limitation in adaptation. (Appellant Br. at 2.)

        The record contains four reports by Dr. Swimmer: (1) a psychological evaluation for the

Ohio BWC dated October 25, 2013; (2) a BWC Physician’s Report of Work Ability also dated

October 25, 2013; (3) a BWC Physician’s Report of Work Ability dated February 26, 2014; and

(4) a “mental impairment questionnaire” dated May 27, 2014.5

        Bayes argues that although the ALJ considered the October 25, 2013 psychological

evaluation and the May 27, 2014 mental impairment questionnaire, the ALJ failed to consider the

BWC Physician’s Reports, which both found that Bayes’s mental-health issues caused temporary

total disability and that Bayes had a “marked” limitation in adaptation. (Appellant Br. at 2, 21,

25–26.) Bayes asserts that the ALJ erred by finding that Bayes had only “mild” or “moderate”

(i.e., less than “marked”) limitations in his mental-health functioning, a determination “the ALJ

made a part of his assessed Residual Functional Capacity.” (Id. at 22.) Observing that “further

limitation in the Residual Function Capacity would presumably lead to fewer jobs available to Mr.

Bayes,” Bayes claims that it is “correspondingly reasonable to conclude that adoption of the



5
 The parties disagree as to whether Dr. Swimmer dated the mental impairment questionnaire May 27, 2014 or May
29, 2014. This disagreement does not affect our analysis. We assume, for the sake of argument, that the mental
impairment questionnaire was dated May 27, 2014.

                                                    -12-
No. 18-3330, Bayes v. Comm’r of Soc. Sec.


‘marked limitation’ at issue would likely lead to a different result on remand,” including a finding

of disability. (Id. at 22–23.)

       C. The ALJ Adequately Considered Dr. Swimmers’ Opinions

       Bayes has not shown that the ALJ failed to consider the two BWC reports. The ALJ stated:

       The record contains various opinions relating to the claimant’s workers’
       compensation claim at first for his physical allegations followed later by his mental
       health allegations. These opinions focused on whether the claimant’s alleged
       conditions were directly related to his work injury in May of 2010, and any
       reference to disability is based on different disability standards. While every one of
       these opinions has been considered, there is nothing in these opinions supporting a
       finding of disability prior to the established onset date (See, e.g. Exhibit 38F).

(R. 11, PID 121 (emphasis added).) By referring to “every one” of the workers’ compensation

opinions, the ALJ presumably included Dr. Swimmer’s Physician’s Reports from October 25,

2013 and February 26, 2014.

       Bayes protests that a “deep dive” into the ALJ’s statements contradicts a finding that the

ALJ considered the BWC Physician’s Reports. (Appellant Br. at 25.) Bayes notes that the ALJ

focused on the causal relationship between Bayes’s accident and his mental-health impairments,

even though the BWC Physician’s Reports do not mention causation. However, in stating that Dr.

Swimmer’s opinions “focused on whether the claimant’s alleged conditions were directly related

to his work injury,” the ALJ simply observed that all Dr. Swimmer’s reports were Ohio worker’s

compensation forms. (R. 11, PID 121.) Although the BWC Physician’s Reports did not explicitly

mention the causal relationship between the accident and Bayes’s mental-health issues, their

purpose was to determine his eligibility for workers’ compensation based on the auto accident, one

component of which is causation.

       Another component of a workers’ compensation claim is disability, but that term has

different meanings depending on the context. The ALJ explicitly referred to Exhibit 38F, which

is the report of the October 25, 2013 psychological evaluation on which all Dr. Swimmer’s other
                                               -13-
No. 18-3330, Bayes v. Comm’r of Soc. Sec.


reports are apparently based. This evaluation found that Bayes’s depression and anxiety caused

temporary total disability, which the Ohio workers’ compensation statute defines as “a disability

which prevents a worker from returning to [the worker’s] former position of employment.” State

ex rel. Crim v. Ohio Bur. of Workers’ Comp., 751 N.E.2d 990, 993 (Ohio 2001) (referring to Ohio

R.C. § 4123.56). The ALJ concluded that there was “nothing” in the October 25, 2013 examination

and report, or in any other opinions, that supported a finding of disability. This conclusion reflects

the fact that disability for social-security-disability-benefits purposes is a much higher standard

than disability for Ohio workers’ compensation purposes.

       The ALJ also discussed Dr. Swimmer’s May 27, 2014 mental impairment questionnaire

and explained why he gave it little weight:

       Little weight is given to the mental impairment questionnaire at Exhibit 45F, dated
       May 27, 2014, from Dr. Swimmer, indicating six visits. Although marked and
       extreme limitations in some areas were noted with an onset date of November 15,
       2013, these limitations were only supported [] by the comments “Cannot
       concentrate/severe depression attempted suicide.” These limitations are not
       supported by treatment notes or other evidence in the record. The record reflects
       minimal treatment as well as improvement with minimal treatment.

(R. 11, PID 121.)
       Bayes responds that the ALJ’s consideration of the May report does not make up for his

failure to consider the Physician’s Reports because Dr. Swimmer made findings about Bayes’s

limitations on the Physician’s Reports that were different from those in the May mental impairment

questionnaire. Bayes asserts that because the ALJ “never directly addressed the limitations

associated with the functional area of ‘adaptation’” in the May questionnaire “it cannot be said

that he has specifically weighed the marked limitation in the area of adaptation that is contained

on the October and February forms.” (Reply Br. at 3.)

       However, in considering the May 27, 2014 questionnaire, the latest opinion of the four, the

ALJ was effectively reviewing the same information as contained in Dr. Swimmer’s BWC

                                                -14-
No. 18-3330, Bayes v. Comm’r of Soc. Sec.


Physician’s Reports. In the May 2014 questionnaire, Dr. Swimmer checked boxes indicating that

Bayes had “marked” limitations in the following “work activities”: “Maintain[ing] attention and

concentration for extended periods,” “Work[ing] in coordination with or proximity to others

without being distracted by them,” “Get[ting] along with coworkers or peers without exhibiting

behavioral extremes,” and “Sustain[ing] an ordinary routine without special supervision.” (R. 11,

PID 846.) These impairments are substantially similar to the “adaptation” criteria addressed in the

Physician’s Reports—the “ability to appropriately react to stressful circumstances, including the

workplace; includes attendance, making decisions, scheduling or completing tasks and interacting

with supervisors and co-workers.” (Id. at PID 811–12.) Thus, assuming for argument’s sake that

the ALJ did fail to consider the two Physician’s Reports, the adaptation limitations noted in those

reports are not sufficiently different from those in the May report to believe that they would have

caused the ALJ to reach a different conclusion. Any error was therefore harmless. See Heston v.

Comm’r of Soc. Sec., 245 F.3d 528, 535 (6th Cir. 2001) (explaining that ALJ’s refusal to even

acknowledge the opinion of a treating physician was harmless error, because physician provided

no objective basis for his conclusions and his opinion was contradicted by the weight of the other

evidence).

       Bayes also argues that the May form contained “extreme” limitations in certain areas, and

it is impossible to know how the ALJ “would have considered the far less restrictive October and

February forms.” (Reply Br. at 5.) But even if the May mental impairment questionnaire reached

“more restrictive” conclusions about Bayes’s limitations than the BWC Physician’s Reports (see

id. at 4), there is still considerable overlap between the forms. There is no reason to believe that

the ALJ’s analysis would have changed had he evaluated each of the boxes checked on the “less

restrictive” BWC Physician’s Reports. The ALJ took issue with the value of Dr. Swimmer’s



                                               -15-
No. 18-3330, Bayes v. Comm’r of Soc. Sec.


opinions as expressed by the checked boxes indicating Bayes’s limitations, explaining that these

limitations were “not supported by treatment notes or other evidence in the record.” (R. 11, PID

121.) See Ellars v. Comm’r of Soc. Sec., 647 F. App’x 563, 566 (6th Cir. 2016) (stating that many

courts agree that “administrative law judges may properly give little weight to a treating

physician’s ‘check-off form’ of functional limitations that ‘did not cite clinical test results,

observations, or other objective findings’”) (citation omitted). The ALJ gave sufficient reasons

for affording Dr. Swimmer’s May 2014 report “little weight,” and these reasons ultimately apply

to all four reports. The ALJ clearly considered all of Dr. Swimmer’s opinions together, even if he

did not address each one individually.

       Further, the ALJ was not required to explain every piece of evidence in the record and

address each check mark from the Physician’s Reports. An “ALJ can consider all the evidence

without directly addressing in his written decision every piece of evidence submitted by a party.”

Loral Defense Sys.–Akron v. NLRB, 200 F.3d 436, 453 (6th Cir. 1999) (explaining that “[a]lthough

the ALJ’s decision in this case may not be a model of clarity and detail, . . . the ALJ’s treatment

of the evidence in this case is more than amply supported by the record as a whole”); see also Her

v. Comm’r of Soc. Sec., 203 F.3d 388, 389–90 (6th Cir. 1999) (“Even if the evidence could also

support another conclusion, the decision of the Administrative Law Judge must stand if the

evidence could reasonably support the conclusion reached.”).

       In sum, the ALJ appears to have considered the two Physician Reports and, assuming that

he did not, the ALJ’s reasoning shows that any error was harmless.

                                    III. CONCLUSION

       Because substantial evidence in the record supports the Commissioner’s determination, the

district court’s decision is AFFIRMED.



                                               -16-